Citation Nr: 0012814	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  96-02 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric illness, 
including post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Alvin Wax, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from February 1970 to January 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In November 1999, the Court of Appeals for Veterans Claims 
(Court) remanded this case to the Board for further 
development, whereupon this case is once again before the 
Board.   


REMAND

In March 1998, the Board denied service connection for a 
psychiatric illness, including post-traumatic stress disorder 
relying, in part, upon medical evidence that included the 
results of an April 1997 psychiatric examination, a report of 
which reflects an opinion by a board of two examiners that 
post-traumatic stress disorder was unrelated to military 
service.  The Court of Appeals for Veterans Claims concluded 
that evidence in the claims file disassociating the veteran's 
post-traumatic stress disorder from events in service 
involved application of an objective standard, rather than 
the standard set forth under DSM-IV.  The Court determined 
that the veteran was entitled to a remand in order for the VA 
to obtain a medical opinion as to whether any of the 
veteran's appellant's averred in-service stressors caused or 
contributed to his post-traumatic stress disorder 
symptomatology.  

The Court's reasoning for its decision appears on page 2, 
second paragraph, of the decision, and the examining 
physician is requested to review the Court's opinion to 
understand the basis for its order and what the Court wants 
done.

Therefore, this case is REMANDED for the following 
development:

The RO should afford the veteran a 
psychiatric examination, preferably by 
those examiners who examined the veteran 
in March 1998.  After reviewing the 
claims file, the examiners should examine 
the veteran and then offer an opinion as 
to whether any of 

the veteran's appellant's averred in-
service stressors caused or contributed 
to his post-traumatic stress disorder 
symptomatology.  The examining 
physician(s) should address the 
sufficiency of each alleged in-service 
stressors (combat as well as non combat 
related).  The report must expressly 
reflect that DSM-IV criteria were 
utilized in formulating an opinion.  The 
claims file must be available to the 
examiners for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  The RO's attention is directed to page 2, 
paragraph three, of the Court's order which is to be 
addressed in its (the RO's) decision.  If the benefit sought 
is not granted, the appellant should be furnished a 
supplemental statement of the case, and be afforded the 
appropriate time period to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




